Citation Nr: 1809684	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection of post-traumatic stress disorder (PTSD)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air force from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the December 2016, Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the record. 

At the December 2016 hearing, the undersigned VLJ granted the Veteran's request to leave the record open for 30 days to supplement the record with Long Beach VA Medical Center (VAMC) treatment notes for his acquired psychiatric disorder, to include PTSD. However, none have been submitted to date.  Thus, the matter properly returns to the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that his PTSD incurred as a result of his military service. The Veteran's occupation in military service was a C-130 mechanic; he described his stressors as almost being on a HC-130 aircraft that went down with great loss of life and that he helped unloaded caskets who were causalities of the Vietnam War. At the December 2016 hearing, he asserted that recent Long Beach VAMC records were missing from the record, which contains his diagnosis of PTSD as well as a medical opinion linking his diagnosis and symptoms with his military service.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where VA medical records are sufficiently identified VA must also seek those records regardless of whether they appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board also notes that there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor. 38 C.F.R. §§ 3.304 (f) and 4.125.

Considering the pertinent evidence in light of the governing legal authority, it is clear that the Veteran has a current diagnosis of PTSD. Yet, the record does not include sufficient evidence to corroborate the claimed stressor (element 2) or a medical opinion, linking his current PTSD symptoms to a confirmed in-service stressor (element 3). At the December 2016 hearing, the Veteran testified that the most recent Long Beach VAMC medical records contain evidence that would substantiate both elements. 

On remand, the RO should associate with the claims file all VA treatment records pertaining to the Veteran, to include records from the Long Beach VAMC from June 2016 to present. The Veteran is also welcomed to submit any additional evidence to further substantiate his claim. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records pertaining to the Veteran, to include records pertaining to treatment for all mental or psychological disorders since June 2016.

2. Thereafter, re-adjudicate the claims, considering all evidence. If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

